[formofindemnification001.jpg]
FORM OF INDEMNIFICATION AGREEMENT THIS INDEMNIFICATION AGREEMENT (the
“Agreement”) is effective as of ______ __, 201__, by and among Independence
Contract Drilling, Inc., a Delaware corporation (the “Company”), and __________
(the “Indemnitee”). WHEREAS, it is reasonable, prudent and necessary for the
Company contractually to obligate itself to indemnify certain of its Authorized
Representatives (as defined below) of the Company to the fullest extent
permitted by applicable law so that they will serve or continue to serve as such
free from undue concern that they will not be adequately protected; WHEREAS, the
Indemnitee is willing to serve and continue to serve as an Authorized
Representative on the condition that he be so indemnified; and WHEREAS, to the
extent permitted by law, this Agreement is a supplement to and in furtherance of
the provisions of the certificate of incorporation (the “Certificate”) and
bylaws of the Company (the “Bylaws”), in each case as amended and effect on the
date hereof, or resolutions adopted pursuant thereto, and shall not be deemed a
substitute therefor, nor to diminish or abrogate any rights of the Indemnitee
thereunder; NOW THEREFORE, in consideration of the premises and the covenants
contained herein, the Company and the Indemnitee do hereby covenant and agree as
follows: 1. Services by the Indemnitee. The Indemnitee agrees to continue to
serve at the request of the Company as an Authorized Representative.
Notwithstanding the foregoing, the Indemnitee may at any time and for any reason
resign from any such position. 2. Indemnification - General. The Company shall
indemnify, and advance Expenses (as hereinafter defined) to, the Indemnitee as
provided in this Agreement and to the fullest extent permitted by applicable law
in effect on the date hereof and to such greater extent as applicable law may
thereafter from time to time permit. The rights of the Indemnitee provided under
the preceding sentence shall include, but shall not be limited to, the rights
set forth in the other Sections of this Agreement. 3. Proceedings Other Than
Proceedings by or in the Right of the Company. The Indemnitee shall be entitled
to the rights of indemnification provided in this Section 3 if, by reason of his
Corporate Status (as hereinafter defined), he is, or is threatened to be made, a
party to or participant in any threatened, pending or completed Proceeding (as
hereinafter defined), other than a Proceeding by or in the right of the Company.
Pursuant to this Section 3, the Company shall indemnify the Indemnitee against
Expenses, judgments, penalties, fines and amounts paid in settlement (as and to
the extent permitted hereunder) actually and reasonably incurred by him or on
his behalf in connection with such Proceeding or any claim, issue or matter
therein, if he acted in good faith and in a manner he reasonably believed to be
in or not opposed to the best interests of the Company, and, with respect to any
criminal Proceeding, if he also had no reasonable cause to believe his conduct
was unlawful. HOU:3446384.1



--------------------------------------------------------------------------------



 
[formofindemnification002.jpg]
4. Proceedings by or in the Right of the Company. The Indemnitee shall be
entitled to the rights of indemnification provided in this Section 4 if, by
reason of his Corporate Status, he is, or is threatened to be made, a party to
or participant in any threatened, pending or completed Proceeding brought by or
in the right of the Company to procure a judgment in its favor. Pursuant to this
Section 4, the Company shall indemnify the Indemnitee against Expenses actually
and reasonably incurred by him or on his behalf in connection with such
Proceeding if he acted in good faith and in a manner he reasonably believed to
be in or not opposed to the best interests of the Company. Notwithstanding the
foregoing, no indemnification against such Expenses shall be made in respect of
any claim, issue or matter in such Proceeding as to which the Indemnitee shall
have been adjudged to be liable to the Company or if applicable law prohibits
such indemnification; provided, however, that if applicable law so permits,
indemnification against Expenses shall nevertheless be made by the Company in
such event if and to the extent that the court in which such Proceeding shall
have been brought or is pending, shall so determine. 5. Indemnification for
Expenses of a Party Who is Wholly or Partly Successful. (a) To the extent that
the Indemnitee is, by reason of his Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, the Company shall
indemnify the Indemnitee against all Expenses actually and reasonably incurred
by him or on his behalf in connection therewith. If the Indemnitee is not wholly
successful in defense of any Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify the Indemnitee against all Expenses
actually and reasonably incurred by him or on his behalf in connection with each
such claim, issue or matter as to which the Indemnitee is successful, on the
merits or otherwise. For purposes of this Section 5(a), the term “successful, on
the merits or otherwise,” shall include, but shall not be limited to, (i) the
termination of any claim, issue or matter in a Proceeding by withdrawal or
dismissal, with or without prejudice, (ii) termination of any claim, issue or
matter in a Proceeding by any other means without any express finding of
liability or guilt against the Indemnitee, with or without prejudice or (iii)
the expiration of 120 days after the making of a claim or threat of a Proceeding
without the institution of the same and without any promise or payment made to
induce a settlement. The provisions of this Section 5(a) are subject to Section
5(b) below. (b) In no event shall the Indemnitee be entitled to indemnification
under Section 5(a) above with respect to a claim, issue or matter to the extent
(i) applicable law prohibits such indemnification, or (ii) an admission is made
by the Indemnitee in writing to the Company or in such Proceeding or a final,
nonappealable determination is made in such Proceeding that the standard of
conduct required for indemnification under this Agreement has not been met with
respect to such claim, issue or matter. 6. Indemnification for Expenses as a
Witness. Notwithstanding any provisions herein to the contrary, to the extent
that the Indemnitee is, by reason of his Corporate Status, a witness in any
Proceeding, the Company shall indemnify the Indemnitee against all Expenses
actually and reasonably incurred by or on behalf of the Indemnitee in connection
therewith. 7. Advancement of Expenses. The Company shall advance all reasonable
Expenses incurred by or on behalf of the Indemnitee in connection with any
Proceeding within 10 2 HOU:3446384.1



--------------------------------------------------------------------------------



 
[formofindemnification003.jpg]
days after the receipt by the Company of a statement or statements from the
Indemnitee requesting such advance or advances from time to time, whether prior
to or after the final disposition of such Proceeding. Such statement or
statements shall reasonably evidence the Expenses incurred by or on behalf of
the Indemnitee. The Indemnitee hereby expressly undertakes to repay such amounts
advanced only if, and to the extent that, it shall ultimately be determined by a
final, non-appealable adjudication or arbitration decision that the Indemnitee
is not entitled to be indemnified against such Expenses. All amounts advanced to
the Indemnitee by the Company pursuant to this Section 7 shall be without
interest. The Company shall make all advances pursuant to this Section 7 without
regard to the financial ability of the Indemnitee to make repayment, without
bond or other security and without regard to the prospect of whether the
Indemnitee may ultimately be found to be entitled to indemnification under the
provisions of this Agreement. Any required reimbursement of Expenses by the
Indemnitee shall be made by the Indemnitee to the Company within 10 days
following the entry of the final, non-appealable adjudication or arbitration
decision pursuant to which it is determined that the Indemnitee is not entitled
to be indemnified against such Expenses. 8. Procedure for Determination of
Entitlement to Indemnification. (a) To obtain indemnification under this
Agreement, the Indemnitee shall submit to the Company a written request
therefor, along with such documentation and information as is reasonably
available to the Indemnitee and reasonably necessary to determine whether and to
what extent the Indemnitee is entitled to indemnification; provided, however,
that no deficiency in any such request, documentation or information shall
adversely affect the Indemnitee’s rights to indemnification or advancement of
expenses under this Agreement. The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board in writing that
the Indemnitee has requested indemnification. (b) Upon written request by the
Indemnitee for indemnification pursuant to the first sentence of Section 8(a)
hereof, a determination, if required by applicable law, with respect to the
Indemnitee’s entitlement thereto shall be made in the specific case: (i) by the
Board by a majority vote of a quorum consisting of Disinterested Directors (as
hereinafter defined); or (ii) if a quorum of the Board consisting of
Disinterested Directors is not obtainable or, even if obtainable, such quorum of
Disinterested Directors so directs, by Independent Counsel (as hereinafter
defined), as selected pursuant to Section 8(d), in a written opinion to the
Board (which opinion may be a “more likely than not” opinion), a copy of which
shall be delivered to the Indemnitee. If it is so determined that the Indemnitee
is entitled to indemnification, the Company shall make payment to the Indemnitee
within 10 days after such determination. The Indemnitee shall cooperate with the
Person or Persons making such determination with respect to the Indemnitee’s
entitlement to indemnification, including providing to such Person or Persons
upon reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to the Indemnitee and reasonably necessary to such determination.
Subject to the provisions of Section 10 hereof, any costs or expenses (including
reasonable attorneys’ fees and disbursements) incurred by the Indemnitee in so
cooperating with the Person or Persons making such determination shall be borne
by the Company, and the Company hereby agrees to indemnify and hold the
Indemnitee harmless therefrom. 3 HOU:3446384.1



--------------------------------------------------------------------------------



 
[formofindemnification004.jpg]
(c) Notwithstanding the foregoing, if a Change of Control has occurred, the
Indemnitee may require a determination with respect to the Indemnitee’s
entitlement to indemnification to be made by Independent Counsel, as selected
pursuant to Section 8(d), in a written opinion to the Board (which opinion may
be a “more likely than not” opinion), a copy of which shall be delivered to the
Indemnitee. (d) In the event the determination of entitlement to indemnification
is to be made by Independent Counsel pursuant to Section 8(b) or (c) hereof, the
Independent Counsel shall be selected as provided in this Section 8(d). If a
Change of Control shall not have occurred, the Independent Counsel shall be
selected by the Board (including a vote of a majority of the Disinterested
Directors if obtainable), and the Company shall give written notice to the
Indemnitee advising him of the identity of the Independent Counsel so selected.
If a Change of Control shall have occurred, the Independent Counsel shall be
selected by the Indemnitee (unless the Indemnitee shall request that such
selection be made by the Board, in which event the preceding sentence shall
apply), and approved by the Company (which approval shall not be unreasonably
withheld, conditioned or delayed). If (i) an Independent Counsel is to make the
determination of entitlement pursuant to Section 8(b) or (c) hereof, and (ii)
within 20 days after submission by the Indemnitee of a written request for
indemnification pursuant to Section 8(a) hereof, no Independent Counsel shall
have been selected, either the Company or the Indemnitee may petition the
Chancery Court of the State of Delaware for the appointment as Independent
Counsel of a Person selected by such court or by such other Person as such court
shall designate. The Company shall pay any and all reasonable fees and expenses
of Independent Counsel incurred by such Independent Counsel in connection with
acting pursuant to Section 8(b) or (c) hereof, and the Company shall pay all
reasonable fees and expenses incident to the procedures of this Section 8(d),
regardless of the manner in which such Independent Counsel was selected or
appointed. Upon the due commencement of any judicial proceeding or arbitration
pursuant to Section 10(a)(iv) of this Agreement, Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing). 9.
Presumptions and Effect of Certain Proceedings; Construction of Certain Phrases.
(a) In making a determination with respect to whether the Indemnitee is entitled
to indemnification hereunder, the Person(s) making such determination shall
presume that the Indemnitee is entitled to indemnification under this Agreement
if the Indemnitee has submitted a request for indemnification in accordance with
Section 8(a) of this Agreement, and anyone seeking to overcome this presumption
shall have the burden of proof and the burden of persuasion, by clear and
convincing evidence. (b) Subject to the terms of Section 16 below, the
termination of any Proceeding or of any claim, issue or matter therein, by
judgment, order, settlement or conviction, or upon a plea of nolo contendere or
its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of the Indemnitee to
indemnification or create a presumption that the Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Proceeding,
that the Indemnitee had reasonable cause to believe that his conduct was
unlawful. 4 HOU:3446384.1



--------------------------------------------------------------------------------



 
[formofindemnification005.jpg]
(c) For purposes of any determination of the Indemnitee’s entitlement to
indemnification under this Agreement or otherwise, the Indemnitee shall be
deemed to have acted in good faith and in a manner he reasonably believed to be
in or not opposed to the best interests of the Company, and, with respect to a
criminal Proceeding, to have also had no reasonable cause to believe his conduct
was unlawful, if it is determined by the Board or by the Independent Counsel, as
applicable, that Indemnitee’s action is based on the Indemnitee’s reliance in
good faith on the records or books of account of the Company or another
enterprise, including financial statements, or on information supplied to the
Indemnitee by the officers of the Company or another enterprise in the course of
their duties, or on the advice of legal or financial counsel for the Company or
the Board (or any committee thereof) or for another enterprise or its board of
directors (or any committee thereof), or on information or records given or
reports made by an independent certified public accountant or by an appraiser or
other expert selected by the Company or the Board (or any committee thereof) or
by another enterprise or its board of directors (or any committee thereof). For
purposes of this Section 9(c), the term “another enterprise” means any other
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise of which the Indemnitee is or was
serving at the request of the Company as a director, officer, employee or agent.
The provisions of this Section 9(c) shall not be deemed to be exclusive or to
limit in any way the other circumstances in which the Indemnitee may be deemed
or found to have met the applicable standard of conduct set forth in this
Agreement. In addition, the knowledge and/or actions, or failure to act, of any
other director, trustee, partner, managing member, fiduciary, officer, agent or
employee of the Company shall not be imputed to the Indemnitee for purposes of
determining the right to indemnification under this Agreement. Whether or not
the foregoing provisions of this Section 9(c) are satisfied, it shall in any
event be presumed that the Indemnitee has acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to a criminal Proceeding, that he also had no
reasonable cause to believe his conduct was unlawful. Anyone seeking to overcome
this presumption shall have the burden of proof and the burden of persuasion, by
clear and convincing evidence. (d) For purposes of this Agreement, references to
“fines” shall include any excise taxes assessed on the Indemnitee with respect
to an employee benefit plan; references to “serving at the request of the
Company” shall include, but shall not be limited to, any service as a director,
officer, employee or agent of the Company which imposes duties on, or involves
services by, the Indemnitee with respect to an employee benefit plan, its
participants or its beneficiaries; and if the Indemnitee has acted in good faith
and in a manner he reasonably believed to be in the interest of the participants
and beneficiaries of an employee benefit plan, he shall be deemed to have acted
in a manner “not opposed to the best interests of the Company” as used in this
Agreement. The provisions of this Section 9(d) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed or found to have met the applicable standard of conduct set forth
in this Agreement. 10. Remedies of the Indemnitee. (a) In the event that (i) a
determination is made pursuant to Section 8 of this Agreement that the
Indemnitee is not entitled to indemnification under this Agreement, (ii)
advancement of Expenses is not timely made pursuant to Section 7 of this
Agreement, (iii) the determination of entitlement to indemnification is to be
made by the Board pursuant to Section 8(b) 5 HOU:3446384.1



--------------------------------------------------------------------------------



 
[formofindemnification006.jpg]
of this Agreement and such determination shall not have been made and delivered
to the Indemnitee in writing within twenty (20) days after receipt by the
Company of the request for indemnification, (iv) the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 8(b) or (c) of this Agreement and such determination shall not have been
made in a written opinion to the Board and a copy delivered to the Indemnitee
within forty-five (45) days after receipt by the Company of the request for
indemnification, (v) payment of indemnification is not made pursuant to Section
6 of this Agreement within 10 days after receipt by the Company of a written
request therefor or (vi) payment of indemnification is not made within 10 days
after a determination has been made that the Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Section 8 or 9 of this Agreement, the Indemnitee shall be entitled to an
adjudication in the Court of Chancery of the State of Delaware of his
entitlement to such indemnification or advancement of Expenses. Alternatively,
the Indemnitee, at his sole option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the rules of the American
Arbitration Association. The Indemnitee shall commence such Proceeding seeking
an adjudication or an award in arbitration within 180 days following the date on
which the Indemnitee first has the right to commence such Proceeding pursuant to
this Section 10(a); provided, however, that the foregoing clause shall not apply
in respect of a Proceeding brought by the Indemnitee to enforce his rights under
Section 5 of this Agreement. (b) In the event that a determination is made
pursuant to Section 8 of this Agreement that the Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 10 shall be conducted in all respects as a de novo trial or a de
novo arbitration (as applicable) on the merits, and the Indemnitee shall not be
prejudiced by reason of that adverse determination. In any judicial proceeding
or arbitration commenced pursuant to this Section 10, the Company shall have the
burden of proving that the Indemnitee is not entitled to indemnification, and
the Company shall be precluded from referring to or offering into evidence a
determination made pursuant to Section 8 of this Agreement that is adverse to
the Indemnitee’s right to indemnification. If the Indemnitee commences a
judicial proceeding or arbitration pursuant to this Section 10, the Indemnitee
shall not be required to reimburse the Company for any advances pursuant to
Section 7 until a final determination is made with respect to the Indemnitee’s
entitlement to indemnification (as to which all rights of appeal have been
exhausted or have lapsed). (c) If a determination is made or deemed to have been
made pursuant to Section 8 or 9 of this Agreement that the Indemnitee is
entitled to indemnification, the Company shall be bound by such determination in
any judicial proceeding or arbitration commenced pursuant to this Section 10,
absent (i) an intentional misstatement by the Indemnitee of a material fact, or
an intentional omission by the Indemnitee of a material fact necessary to make
the Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law. (d) The Company shall be precluded from asserting in any
judicial proceeding or arbitration commenced pursuant to this Section 10 that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all of the provisions of this Agreement. 6
HOU:3446384.1



--------------------------------------------------------------------------------



 
[formofindemnification007.jpg]
(e) In the event that the Indemnitee, pursuant to this Section 10, seeks a
judicial adjudication or an award in arbitration to enforce his rights under, or
to recover damages for breach of, this Agreement, the Indemnitee shall be
entitled to recover from the Company, and shall be indemnified by the Company
against, any and all Expenses actually and reasonably incurred by him in such
judicial adjudication or arbitration to the fullest extent permitted by law;
provided, however, that until a final determination is made, the Indemnitee
shall be entitled under Section 7 to receive payment of Expenses hereunder with
respect to such Proceeding. In the event that a Proceeding is commenced by or in
the right of the Company against the Indemnitee to enforce or interpret any of
the terms of this Agreement, the Indemnitee shall be entitled to recover from
the Company, and shall be indemnified by the Company against, any and all
Expenses actually and reasonably incurred by him in such Proceeding (including
with respect to any counter-claims or cross-claims made by the Indemnitee
against the Company in such Proceeding) to the fullest extent permitted by law;
provided, however, that until a final determination is made, the Indemnitee
shall be entitled under Section 7 to receive payment of Expenses hereunder with
respect to such Proceeding. (f) Any judicial adjudication or arbitration
determined under this Section 10 shall be final and binding on the parties. 11.
Defense of Certain Proceedings. In the event the Company shall be obligated
under this Agreement to pay the Expenses of any Proceeding against the
Indemnitee in which the Company is a co-defendant with the Indemnitee, the
Company shall be entitled to assume the defense of such Proceeding, with counsel
approved by the Indemnitee, which approval shall not be unreasonably withheld,
upon the delivery to the Indemnitee of written notice of its election to do so.
After delivery of such notice, approval of such counsel by the Indemnitee and
the retention of such counsel by the Company, the Indemnitee shall nevertheless
be entitled to employ or continue to employ his own counsel in such Proceeding.
Employment of such counsel by the Indemnitee shall be at the cost and expense of
the Company unless and until the Company shall have demonstrated to the
reasonable satisfaction of the Indemnitee and the Indemnitee’s counsel that
there is complete identity of issues and defenses and no conflict of interest
between the Company and the Indemnitee in such Proceeding, after which time
further employment of such counsel by the Indemnitee shall be at the cost and
expense of the Indemnitee. In all events, if the Company shall not, in fact,
have timely employed counsel to assume the defense of such Proceeding, then the
fees and Expenses of the Indemnitee’s counsel shall be at the cost and expense
of the Company. 12. Exception to Right of Indemnification or Advancement of
Expenses. Notwithstanding any other provision of this Agreement, the Indemnitee
shall not be entitled to indemnification or advancement of Expenses under this
Agreement with respect to any Proceeding, or any claim therein, brought or made
by the Indemnitee against: (a) the Company, except for (i) any claim or
Proceeding in respect of this Agreement and/or the Indemnitee’s rights
hereunder, (ii) any claim or Proceeding to establish or enforce a right to
indemnification under any statute or law, other agreement with the Company or
the Company’s Certificate of Incorporation or Bylaws as now or hereafter in
effect, and (iii) any counter-claim or cross-claim brought or made by him
against the Company in any Proceeding brought by or in the right of the Company
against him; or 7 HOU:3446384.1



--------------------------------------------------------------------------------



 
[formofindemnification008.jpg]
(b) any other Person, except for Proceedings or claims approved by the Board.
13. Contribution. (a) If, with respect to any Proceeding, the indemnification
provided for in this Agreement is held by a court of competent jurisdiction to
be unavailable to the Indemnitee for any reason other than that the Indemnitee
did not act in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to a criminal
Proceeding, that the Indemnitee had reasonable cause to believe his conduct was
unlawful, the Company shall contribute to the amount of Expenses, judgments,
penalties, fines and amounts paid in settlement actually and reasonably incurred
by the Indemnitee or on his behalf in connection with such Proceeding or any
claim, issue or matter therein in such proportion as is appropriate to reflect
the relative benefits received by the Indemnitee and the relative fault of the
Indemnitee versus the other defendants or participants in connection with the
action or inaction which resulted in such Expenses, judgments, penalties, fines
and amounts paid in settlement, as well as any other relevant equitable
considerations. (b) The Company and the Indemnitee agree that it would not be
just and equitable if contribution pursuant to this Section 13 were determined
by pro rata or per capita allocation or by any other method of allocation which
does not take into account the equitable considerations referred to in Section
13(a) above. (c) No Person found guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act of 1933) shall be entitled to
contribution from any Person who was not found guilty of such fraudulent
misrepresentation. 14. Officer and Director Liability Insurance. (a) The Company
shall use all commercially reasonable efforts to obtain and maintain in effect
during the entire period for which the Company is obligated to indemnify the
Indemnitee under this Agreement, one or more policies of insurance with
reputable insurance companies to provide the directors and officers of the
Company with coverage for losses from wrongful acts and omissions and to ensure
the Company’s performance of its indemnification obligations under this
Agreement. In all such insurance policies, the Indemnitee shall be named as an
insured in such a manner as to provide the Indemnitee with the same rights and
benefits as are accorded to the most favorably insured of the Company’s
directors and officers. Notwithstanding the foregoing, the Company shall have no
obligation to obtain or maintain such insurance if the Company determines in
good faith that the Indemnitee is covered by such insurance maintained by a
subsidiary or parent of the Company. (b) To the extent that the Company
maintains an insurance policy or policies providing liability insurance for
directors or officers of any other corporation, partnership, limited liability
company, joint venture, trust, employee benefit plan or other enterprise which
the Indemnitee serves at the request of the Company, the Indemnitee shall be
named as an insured under and shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for the most favorably insured director or officer under such policy
or policies. 8 HOU:3446384.1



--------------------------------------------------------------------------------



 
[formofindemnification009.jpg]
(c) In the event that the Company is a named insured under any policy or
policies of insurance referenced in either Section 14(a) or (b) above, the
Company hereby covenants and agrees that it will not settle any claims or
Proceedings that may be covered by such policy or policies of insurance and in
which the Indemnitee has or may incur Expenses, judgments, penalties, fines or
amounts paid in settlement without the prior written consent of the Indemnitee.
15. Security. Upon reasonable request by the Indemnitee, the Company shall
provide security to the Indemnitee for the Company’s obligations hereunder
through an irrevocable bank letter of credit, funded trust or other similar
collateral. Any such security, once provided to the Indemnitee, may not be
revoked or released without the prior written consent of the Indemnitee, which
consent may be granted or withheld at the Indemnitee’s sole and absolute
discretion. 16. Settlement of Claims. The Company shall not be liable to
indemnify the Indemnitee under this Agreement for any amounts paid in settlement
of any Proceeding effected without the Company’s written consent, which consent
shall not be unreasonably withheld. 17. Duration of Agreement. This Agreement
shall be unaffected by the termination of the Corporate Status of the Indemnitee
and shall continue for so long as the Indemnitee may have any liability or
potential liability by virtue of his Corporate Status, including, without
limitation, the final termination of all pending Proceedings in respect of which
the Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder and of any Proceeding commenced by the Indemnitee pursuant to Section
10 of this Agreement relating thereto, whether or not he is acting or serving in
such capacity at the time any liability or Expense is incurred for which
indemnification can be provided under this Agreement. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), assigns, spouses,
heirs, executors and personal and legal representatives. 18. Remedies of the
Company. The Company hereby covenants and agrees to submit any and all disputes
relating to this Agreement that the parties are unable to resolve between
themselves to binding arbitration pursuant to the rules of the American
Arbitration Association and waives all rights to judicial adjudication of any
matter or dispute relating to this Agreement except where judicial adjudication
is requested or required by the Indemnitee. 19. Limitation of Liability.
Notwithstanding any other provision of this Agreement, neither party shall have
any liability to the other for, and neither party shall be entitled to recover
from the other, any consequential, special, punitive, multiple or exemplary
damages as a result of a breach of this Agreement. 20. Subrogation. In the event
of any payment under this Agreement, the Company shall be subrogated to the
extent of such payment to all of the rights of recovery of the Indemnitee, who
shall execute all papers required and take all action necessary to secure such
rights, including execution of such documents as are necessary to enable the
Company to bring suit to enforce such rights. 21. Definitions. For purposes of
this Agreement: 9 HOU:3446384.1



--------------------------------------------------------------------------------



 
[formofindemnification010.jpg]
(a) “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
For purposes hereof, “control” (including, with correlative meaning, the terms
“controlling”, “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of management and policies of such Person, by contract or otherwise.
(b) “Authorized Representative” means (i) a director, officer, employee, agent
or fiduciary of the Company or any Subsidiary and (ii) a person serving at the
request of the Company or any Subsidiary as a director, officer, employee,
fiduciary or other representative of another corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise. (c) “Board” means the Board of Directors of the Company. (d) “Change
of Control” shall mean a change in control of the Company occurring after the
date of this Agreement of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A (or in response to any
similar item on any similar schedule or form) promulgated under the Exchange
Act, whether or not the Company is then subject to such reporting requirement.
Without limiting the foregoing, such a Change in Control shall be deemed to have
occurred if, after the date of this Agreement, (i) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) other than a Permitted
Holder is or becomes the “beneficial owner” (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Company representing 20% or more of the combined voting power of the
Company’s then outstanding securities entitled to vote generally in the election
of directors without the prior approval of at least two-thirds of the members of
the Board in office immediately prior to such person attaining such percentage
interest; (ii) the Company is a party to a merger, consolidation, sale of assets
or other reorganization, or a proxy contest, as a consequence of which members
of the Board in office immediately prior to such transaction or event constitute
less than a majority of the Board thereafter; (iii) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board (including for this purpose any new director whose election or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such period) cease for any reason to constitute at least a
majority of the Board; or (iv) approval by the shareholders of the Company of a
liquidation or dissolution of the Company. (e) “Company” means Independence
Contract Drilling, Inc., a Delaware corporation. (f) “Corporate Status”
describes the status of an individual who is or was an officer, director,
employee or agent of the Company or any of the Company’s Affiliates, or is or
was serving at the request of the Company or any of its Affiliates as an
officer, director, employee, agent or trustee of another corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise. (g) “Disinterested Director” means a director of the
Company who is not and was not a party to, or otherwise involved in, the
Proceeding for which indemnification is sought by the Indemnitee. 10
HOU:3446384.1



--------------------------------------------------------------------------------



 
[formofindemnification011.jpg]
(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended. (i)
“Expenses” shall include all reasonable attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating or being or preparing to be a witness in a Proceeding. (j)
“Independent Counsel” means a law firm or a member of a law firm that is
experienced in matters of corporation law and neither presently is, nor in the
past five (5) years has been, retained to represent: (i) the Company or the
Indemnitee in any matter material to either such party or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any Person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or the Indemnitee in an action to determine the Indemnitee’s rights under this
Agreement. (k) “Permitted Holder” means MSD Partners, LLP and any other
partnerships, funds or other entities either controlled by such entities or
their Affiliates or for which such Persons have voting or investment control
over shares of the Company’s securities without other control. (l) “Person”
means a natural person, firm, partnership, joint venture, association,
corporation, company, limited liability company, trust, business trust, estate
or other entity. (m) “Proceeding” includes any action, suit, arbitration,
alternate dispute resolution mechanism, investigation, administrative hearing or
any other proceeding whether civil, criminal, administrative or investigative.
22. Non-Exclusivity. The Indemnitee’s rights of indemnification and to receive
advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which the Indemnitee may at any time be
entitled under applicable law, the Certificate, the Bylaws, any other agreement,
a vote of stockholders, a resolution of directors or otherwise. 23. Remedies Not
Exclusive. No right or remedy herein conferred upon the Indemnitee is intended
to be exclusive of any other right or remedy, and every other right or remedy
shall be cumulative of and in addition to the rights and remedies given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy of the Indemnitee hereunder or
otherwise shall not be deemed an election of remedies on the part of the
Indemnitee and shall not prevent the concurrent assertion or employment of any
other right or remedy by the Indemnitee. 24. Changes in Law. In the event that a
change in applicable law after the date of this Agreement, whether by statute,
rule or judicial decision, expands or otherwise increases the right or ability
of a Delaware corporation to indemnify (or otherwise pay or advance Expenses as
to any Proceeding for the benefit of) a member of its board of directors or an
officer, the Indemnitee shall, by this Agreement, enjoy the greater benefits so
afforded by such change. In the event that a change in applicable law after the
date of this Agreement, whether by statute, rule or judicial 11 HOU:3446384.1



--------------------------------------------------------------------------------



 
[formofindemnification012.jpg]
decision, narrows or otherwise reduces the right or ability of a Delaware
corporation to indemnify (or otherwise pay or advance Expenses as to any
Proceeding for the benefit of) a member of its board of directors or an officer,
such change shall have no effect on this Agreement or any of the Indemnitee’s
rights hereunder, except and only to the extent required by law. 25.
Interpretation of Agreement; Negligence. The Company and the Indemnitee
acknowledge and agree that it is their intention that this Agreement be
interpreted and enforced so as to provide indemnification to the Indemnitee to
the fullest extent now or hereafter permitted by law. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING< THE COMPANY AND THE INDEMNITEE EACH HEREBY
EXPRESSLY ACKNOWLEDGES AND AGREES THAT (A) THE INDEMNIFICATION PROVIDED UNDER
THIS AGREEMENT SHALL EXTEND TO AND INCLUDE, BUT SHALL NOT BE LIMITED TO,
INDEMNIFICATION FOR EXPENSES, JUDGMENTS, PENALTIES, FINES AND AMOUNTS PAID IN
SETTLEMENT ARISING, IN WHOLE OR IN PART, OUT OF THE SOLE OR CONCURRENT
NEGLIGENCE OF THE INDEMNITEE AND (B) THIS SECTION 25 CONSTITUTES A CONSPICUOUS
NOTICE OF SUCH AGREEMENT FOR ALL PURPOSES. 26. Severability. If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever: (a) the validity, legality and
enforceability of the remaining provisions of this agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby; (b) such provision or provisions will be deemed
reformed to the extent necessary to conform to applicable law and to give
maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested by the provision or provisions held invalid, illegal or
unenforceable. 27. Governing Law; Jurisdiction and Venue; Specific Performance.
(a) The parties agree that this Agreement shall be governed by, and construed
and enforced in accordance with, the internal laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware. (b) ANY “ACTION OR PROCEEDING” (AS SUCH TERM IS DEFINED BELOW) ARISING
OUT OF OR RELATING TO THIS AGREEMENT SHALL BE FILED IN AND LITIGATED OR
ARBITRATED SOLELY BEFORE THE CHANCERY COURT OF THE STATE OF DELAWARE OR AN
ARBITRATION HEARING HELD IN HARRIS COUNTY, TEXAS, AND EACH PARTY TO THIS
AGREEMENT: (i) GENERALLY AND UNCONDITIONALLY ACCEPTS THE EXCLUSIVE JURISDICTION
OF THE AFORESAID COURTS AND VENUE THEREIN, AND WAIVES TO THE FULLEST EXTENT
PROVIDED BY LAW ANY DEFENSE OR OBJECTION TO SUCH JURISDICTION AND VENUE BASED
UPON THE DOCTRINE 12 HOU:3446384.1



--------------------------------------------------------------------------------



 
[formofindemnification013.jpg]
OF “FORUM NON CONVENIENS;” AND (ii) GENERALLY AND UNCONDITIONALLY CONSENTS TO
SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING BY DELIVERY OF CERTIFIED OR
REGISTERED MAILING OF THE SUMMONS AND COMPLAINT IN ACCORDANCE WITH THE NOTICE
PROVISIONS OF THIS AGREEMENT. FOR PURPOSES OF THIS SECTION, THE TERM “ACTION OR
PROCEEDING” IS DEFINED AS ANY AND ALL CLAIMS, SUITS, ACTIONS, HEARINGS,
ARBITRATIONS OR OTHER SIMILAR PROCEEDINGS, INCLUDING APPEALS AND PETITIONS
THEREFROM, WHETHER FORMAL OR INFORMAL, GOVERNMENTAL OR NON-GOVERNMENTAL, OR
CIVIL OR CRIMINAL. THE FOREGOING CONSENT TO JURISDICTION SHALL NOT CONSTITUTE
GENERAL CONSENT TO SERVICE OF PROCESS IN THE STATE OF DELAWARE OR THE STATE OF
TEXAS FOR ANY PURPOSE EXCEPT AS PROVIDED ABOVE, AND SHALL NOT BE DEEMED TO
CONFER RIGHTS ON ANY PERSON OTHER THAN THE PARTIES TO THIS AGREEMENT. (c) The
Company acknowledges that the Indemnitee may, as a result of the Company’s
breach of its covenants and obligations under this Agreement, sustain immediate
and long-term substantial and irreparable injury and damage which cannot be
reasonably or adequately compensated by damages at law. Consequently, the
Company agrees that the Indemnitee shall be entitled, in the event of the
Company’s breach or threatened breach of its covenants and obligations
hereunder, to obtain equitable relief from a court of competent jurisdiction,
including enforcement of each provision of this Agreement by specific
performance and/or temporary, preliminary and/or permanent injunctions enforcing
any of the Indemnitee’s rights, requiring performance by the Company, or
enjoining any breach by the Company, all without proof of any actual damages
that have been or may be caused to the Indemnitee by such breach or threatened
breach and without the posting of bond or other security in connection
therewith. The Company waives the claim or defense therein that the Indemnitee
has an adequate remedy at law, and the Company shall not allege or otherwise
assert the legal position that any such remedy at law exists. The Company agrees
and acknowledges that: (i) the terms of this Section 27(c) are fair, reasonable
and necessary to protect the legitimate interests of the Indemnitee; (ii) this
waiver is a material inducement to the Indemnitee to enter into the transactions
contemplated hereby; and (iii) the Indemnitee relied upon this waiver in
entering into this Agreement and will continue to rely on this waiver in its
future dealings with the Company. The Company represents and warrants that it
has reviewed this provision with its legal counsel, and that it has knowingly
and voluntarily waived its rights referenced in this Section 27 following
consultation with such legal counsel. 28. Nondisclosure of Payments. Except as
expressly required by Federal securities laws, the Company shall not disclose
any payments under this Agreement without the prior written consent of the
Indemnitee. Any payments to the Indemnitee that must be disclosed shall, unless
otherwise required by law, be described only in the Company proxy or information
statements relating to special and/or annual meetings of the Company’s
shareholders, and the Company shall afford the Indemnitee a reasonable
opportunity to review all such disclosures and, if requested by the Indemnitee,
to explain in such statement any mitigating circumstances regarding the events
reported. 29. Notice by the Indemnitee; Notice to Insurers. 13 HOU:3446384.1



--------------------------------------------------------------------------------



 
[formofindemnification014.jpg]
(a) The Indemnitee agrees to promptly notify the Company in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information
or other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder; provided, however,
that the failure of the Indemnitee to timely provide such notice shall not
affect the Indemnitee’s right to be indemnified or to receive adjustment of
Expenses under this Agreement except if, and then only to the extent that, the
Company is actually prejudiced by such failure. (b) If, at the time of the
receipt by the Company of a notice of a Proceeding pursuant to Section 29(a)
above, the Company has insurance in effect which may cover such Proceeding, the
Company shall give prompt notice of commencement of such Proceeding to the
insurers in accordance with the procedures set forth in the respective policies.
The Company shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of the Indemnitee, all amounts payable as a
result of such Proceeding in accordance with the terms of such policies. 30.
Notices. All notices, requests, demands and other communications hereunder shall
be in writing and shall be deemed to have been duly given if (a) delivered by
hand and received for by the party to whom said notice or other communication
shall have been directed, or (b) mailed by U.S. certified or registered mail
with postage prepaid, on the third business day after the date on which it is so
mailed: (i) If to the Company: Independence Contract Drilling, Inc., 20475 S.H.
249, Suite 300, Houston, Texas, 77070 Attention: President; and (ii) if to any
other party hereto, including the Indemnitee, to the address of such party set
forth on the signature page hereof; or to such other address as may have been
furnished by any party to the other(s), in accordance with this Section 30. 31.
Modification and Waiver. No supplement, modification or amendment of this
Agreement or any provision hereof shall limit or restrict in any way any right
of the Indemnitee under this Agreement with respect to any action taken or
omitted by the Indemnitee in his Corporate Status prior to such supplement,
modification or amendment. No supplement, modification or amendment of this
Agreement or any provision hereof shall be binding unless executed in writing by
both of the Company and the Indemnitee. No waiver of any provision of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver. 32. Headings. The headings of the Sections or paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof. 33.
Gender. Use of the masculine pronoun in this Agreement shall be deemed to
include usage of the feminine pronoun where appropriate. 34. Identical
Counterparts. This Agreement may be executed in one or more counterparts
(whether by original, photocopy or facsimile signature), each of which shall for
all purposes be deemed to be an original, but all of which together shall
constitute one and the same Agreement. Only one such counterpart executed by the
party against whom enforcement is sought must be produced to evidence the
existence of this Agreement. 14 HOU:3446384.1



--------------------------------------------------------------------------------



 
[formofindemnification015.jpg]
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written. ATTEST: INDEPENDENCE CONTRACT DRILLING,
INC. By:___________________________ By: Name: Philip A. Choyce Name: J. Anthony
Gallegos, Jr. Title: EVP & CFO Title: President & CEO INDEMNITEE Address: 15
HOU:3446384.1



--------------------------------------------------------------------------------



 